DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sharon Du on 1/27/2021.
The application has been amended as follows: 
Claim 10 (currently amended): A method of performing a plurality of assays, the method comprising: 
receiving a cartridge into an array reader;
 compressing the cartridge via a compression mechanism on the array reader; 
initiating  a plurality of  s as a result of the compression; and 
detecting one or more signal changes associated with the plurality of assay reactions.

two or more assay reactions within the cartridge; and a detection system for detecting a signal caused by the two or more assay reactions.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Briman (US PGPub 2014/0138260) discloses a cartridge for conducting diagnostic assays. The cartridge consists of an assembly of components that are easily assembled. The cartridge provides means for receiving a patient sample, precisely controlling fluid introduction, onboard storage of assay fluid and conducting different assay protocols and detection of a plurality of analytes (see abstract). In addition, Briman teaches that a biological sample is obtained from a patient. Then the sample chamber of the cartridge is filed with said sample. The cartridge is docked into a reader module that is capable of electro-mechanical functions. Through the application of pressure via pumps with venting valves to inlets on the cartridge assembly, the reader can push sample to the detection channel, oscillate said sample as to agitate any present assay chemistries, then mechanically and controllably burst a liquid-containing blister peck to fill a reagent channel, alternately push air and reagent liquid through the detection channel as to wash and/or initiate a detection reaction, and take measurements by interrogating the detection channel and store test data (see [0008]). 
In addition, Shaikh et al teaches a microfluidic flow cell subassembly, which may be assembled into a flow cell having fluidic connections outside of the main substrate, is described for encapsulating a sample to allow for subsequent controlled delivery of reagents to the sample, such as multiplexed in situ biomarker staining and analysis (see abstract). Furthermore, Shaikh et al teaches that the microfluidic subassembly comprises a stacked planar assembly comprising an adherent layer, substrate layer and a gasket and wherein each layer is adhered to one another and the adherent layer and the gasket layer extend beyond the extents of the substrate layer. The subassembly further comprises at least one fluidic port positioned outside the boundaries of the substrate layer (see Col. 2, lines 7-15).  In addition, the gasket is designed to be compressed by at least 5 µm and no more than 30 µm. In other embodiments, the compression distance is designed to be at least 5 µm but the maximum distance may be up to 200 µm if the compression does not deform the gasket. As represented to make a robust seal between the gasket and fluidic connector, it is desirable that the gasket be compressed by a distance greater than the surface roughness/variation of the gasket. In some embodiments, the gasket should not be compressed so much that it deforms and seals against the solid support surface (blocking off the channel extending beyond the substrate) (see Col. 6, lines 51-62). In addition, Shaikh et al teaches that the microfluidic subassembly further includes spacers, which are incorporatedduring the assembly process (see Col. 5, lines 40-45). 
 initiating a plurality of assay reactions as a result of the compression; and detecting one or more signal changes associated with the plurality of assay reactions (as claimed in claim 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER WECKER/Primary Examiner, Art Unit 1797